DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-28-2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-28-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-207750 A hereinafter Azuma in view of U.S. Pre-Grant Publication No. 2014/0152264 hereinafter Schaefer. 
Regarding Claim 1, Azuma teaches a lithium ion battery [1] comprising: a unit cell formed by sequentially stacking a positive current collector [7], a positive active material layer [5], a separator [4], a negative active material layer [6], and a negative current collector [8], wherein the battery comprises a frame member [9, 10] disposed between the positive current collector and the negative current collector to seal the positive active material layer, the separator, and the negative active material layer (paragraphs 24-29, see annotated figures below).

    PNG
    media_image1.png
    393
    597
    media_image1.png
    Greyscale
 
Azuma does not specifically disclose that the frame member has an electronic component disposed therein that detects an internal condition of the cell. 
However, Schaefer teaches an electrochemical energy converter device [1] that comprises an electrode assembly and a housing part [6] that encloses the electrode assembly (see figure 13), wherein the housing part comprises two layered composites [18 and 18a] that encloses functional devices [8, 8a, 8b, 8c] and the functional device comprises pressure sensor [8] (paragraphs 287-291, see annotated figure 2 below). 

    PNG
    media_image2.png
    330
    518
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form an electrochemical device that comprises a housing part including layered composite that encloses a pressure sensor configured to detect internal conditions in the device before the effective filing date of the claimed invention because Schaefer discloses that such configuration can monitor and control the changes in internal condition of the device (paragraphs 290-291). 
Regarding Claims 2-4, the combination teaches that the electronic component is a voltage detection means, disposed at multiple positions in the frame member, and electrically connected to the negative current collector and the positive current collector (paragraph 51 of Schaefer). 
Regarding Claim 5, the combination teaches that the negative current collector and the positive current collector are resin current collectors and are directly joined and electrically connected to the electronic component (see the combination of Azuma and Schaefer). 
Regarding Claims 6-8, the combination teaches the frame member is provided with a through hole for disposing the electronic component, and the electronic component is connected to the protection circuit [32] (see the combination of Azuma and Schaefer). 
Regarding Claims 9 and 12, the combination teaches the protection circuit [32] is connected to the electronic component (i.e. sensing portion and voltage holes) (see paragraphs 43, 51 of Schaefer and using a switch or wireless electronic component would have been obvious to one of ordinary skill in the art). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrochemical device that comprises a housing part including layered composite that encloses a pressure sensor configured to detect internal conditions in the device before the effective filing date of the claimed invention because Schaefer discloses that such configuration can monitor and control the changes in internal condition of the device (paragraphs 290-291). 
Regarding Claims 10-11, the combination teaches the lithium ion battery is a battery module formed by combining a plurality of stacked batteries (paragraph 2 of Azuma), each of the stacked batteries being formed by stacking a plurality of the cells, and the electronic component disposed in the frame member individually detects a condition of each of the stacked batteries forming the battery module (see the combination of Azuma and Schaefer). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729